Name: Commission Regulation (EEC) No 2681/81 of 16 September 1981 amending Regulation (EEC) No 1054/78 in respect of application of the exchange rates in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 81 Official Journal of the European Communities No L 263/ 15 COMMISSION REGULATION (EEC) No 2681/81 of 16 September 1981 amending Regulation (EEC) No 1054/78 in respect of application of the exchange rates in the wine sector sector and defining the event giving rise to payment of the amounts involved in these operations (7), as last amended by Regulation (EEC) No 1943/78 (8); whereas it is accordingly necessary to repeal the said Regulation with effect from the date of entry into force of this Regulation . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committtee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 1054/78 is hereby replaced by the following : 'Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied "in agriculture (*), as last amended by Regula ­ tion (EEC) No 850/81 (2), and in particular Article 5 thereof, Whereas Cpmmission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture and replacing Regulation (EEC) No 937/77 (3), as last amended by Regulation (EEC) No 901 /81 (4), makes special provision in Article 3 in respect of application of the representative rates in the wine sector ; whereas, pursuant to that Article, in order to avoid a change in the amounts in national currency during an operation in the case of alteration in a representative rate, the new rate is not to apply in the context of the distilla ­ tion operations referred to in Articles 11 , 13 , 39 and 41 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (5), as last amended by Regulation (EEC) No 3456/80 (6), nor for the aid referred to in Articles 14 and 14a of the same Regulation, to the extent that the said distillation operations and grant of aid have been decided upon before the new rate takes effect ; Whereas there are in the wine sector other interven ­ tion measures whose effect extends over a period over several months ; whereas, in order to avoid discrimina ­ tion amongst the operators in question, provision should also be made for a single rate during the period covered by such measures ; whereas Article 3 of Regulation (EEC) No 1054/78 should therefore be supplemented for the purpose ; Whereas this Regulation renders superfluous the provi ­ sions of Commission Regulation (EEC) No 373/78 of 23 February 1978 laying down certain detailed rules for the conduct of distillation operations in the wine 1 . The new representative rates applicable in principle in the wine sector on 16 December in any year shall apply in advance as from 1 September in the same year for the following oper ­ ations : (a) the preventive distillation referred to in Article 1 1 of Regulation (EEC) No 337/79 ; (b) the distillation of wine suitable for producing certain potable wine spirits with registered designation of origin referred to in Article 13 of Regulation (EEC) No 337/79 ; (c) the aid referred to in Articles 14 and 14a of Regulation (EEC) No 337/79 ; (d) the obligatory distillation of the by-products of wine-making referred to in Article 39 of Regu ­ lation (EEC) No 337/79 ; (e) the obligatory distillation referred to in Article 40 to Regulation (EEC) No 337/79 ; (f) the distillation of wine made from table grapes referred to in Article 41 of Regulation (EEC) No 337/79 . 2 . Where the representative rate is altered during the wine year, the new rate shall not apply (') OJ No L 106, 29 . 4. 1977, p . 27. (2) OJ No L 90, 4. 4. 1981 , p . 1 . ( 3 ) OJ No L 134, 22 . 5 . 1978 , p . 40 . ( «) OJ No L 94, 6. 4. 1981 , p . 1 . 5 ) OJ No L 54, 5 . 3 . 1979 , p . 1 . (') OJ No L 360, 31 . 12. 1980, p. 18 . ( 7) OJ No L 53 , 24 . 2. 1978 , p . 7 . (8) OJ No L 221 , 12 . 8 . 1978 , p . 5 . No L 263/ 16 Official Journal of the European Communities 17. 9 . 81 (e) the minimum price system for table wine and the associated distillation referred to in Article 15a of Regulation (EEC) No 337/79 .' Article 2 for the purposes of the following operations if implementation of the said operations was decided upon before the new rate takes effect : (a) the operations set out in paragraph 1 ; (b) the restorage aid referred to in Article 10 of Regulation (EEC) No 337/79 ; (c) the distillation for holders of long-term storage contracts of table wine referred to in Article 12a of Regulation (EEC) No 337/79 ; (d) the exceptional distillation referred to in Article 15 of Regulation (EEC) No 337/79 ; Regulation (EEC) No 373/78 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1981 . For the Commission Poul DALSAGER Member of the Commission